8:20-cv-00104-JFB-CRZ Doc # 1-2 Filed: 03/18/20 Page 1 of 18 - Page ID # 30
0-cv-00104-JFB-CRZ Doc # 1-2 Filed: 03/18/20 Page 2 of 18 - Page ID #
     NATIONAL CAR CURE
     1665 Palm Beach Lakes Blvd., #215
     West Palm Beach, FL 33401




                               PR
     800-261-0096




       Nathen Day
                                        O
                                              VI
       2315 S 143rd Ct Apt 17
       Omaha, NE 68144-2249



                                                      SI
       Congratulations! Your valuable mechanical breakdown protection is detailed in the
       enclosed contract booklet. Please look it over and call with any questions you may have.


                                                              O
       Thank you for your purchase; we look forward to servicing your protection needs. Please
       call us for a quote on any other vehicle in your household. Vehicles under 150,000 miles


                                                                    NA
       may qualify for additional coverages, and multi-vehicle discounts are available.

       Be sure to familiarize yourself with the coverage, maintenance requirements, and
       procedures in the event of a mechanical breakdown. Proper maintenance of your vehicle
       will contribute to a trouble free driving experience. You should follow your vehicle
       manufacturer’s recommended maintenance for your driving habits.
                                                                                 L
      PR




       We encourage you to store your new service agreement in your vehicle. This document
       contains important numbers needed in the event of a breakdown.

       Welcome to our family of vehicle owners that have the peace of mind and financial
       security of mechanical breakdown protection.
                  O
                        VI




       THANK YOU AGAIN!

       Victoria Reyes
                          SI




       Protection Specialist
                                         O




                                                IMPORTANT CONTACT NUMBERS:
                                                Claims: 833-228-1900
                                          NA




                                                Roadside: 800-257-2205
                                                          L




                                                                                       WMAT01
0-cv-00104-JFB-CRZ Doc # 1-2 Filed: 03/18/20 Page 3 of 18 - Page ID #
                                               &2175$&7180%(5
                                              $$PROVISIONAL
            
            
                        ElementEP Vehicle Service Contract




                                  PR
                                            PURCHASER INFORMATION
      PURCHASER NAME                                                              AREA CODE AND TELEPHONE NUMBER
           Nathen Day                                                               402-547-0181
      STREET ADDRESS                                         CITY, STATE, AND ZIP CODE




                                               O
           2315 S 143rd Ct Apt 17                              Omaha, NE 68144-2249
                                             VEHICLE INFORMATION



                                                     VI
      VEHICLE IDENTIFICATION NUMBER (VIN)                    VEHICLE ODOMETER READING AT TIME OF CONTRACT SALE
          1G8ZS57N07F302454                                    154,379
      YEAR, MAKE, AND MODEL                                                                        RATE CLASS




                                                                SI
          2007 SATURN AURA                                                                           9
                  SELLING COMPANY AND FINANCE COMPANY INFORMATION


                                                                           O
      SELLING COMPANY NAME                                                        SELLING COMPANY TELEPHONE NUMBER

           NATIONAL CAR CURE                                                         800-261-0096
      SELLING COMPANY ADDRESS

           1665 Palm Beach Lakes Blvd., #215, West Palm Beach, FL 33401
      FINANCE COMPANY

           Mepco
      FINANCE COMPANY ADDRESS
                                                                                    NA
           (Address Not Available)
                                                   OBLIGOR                                        L
      PR




          Matrix Financial Services, LLC, 3100 McKinnon St., Suite 420, Dallas, TX 75201, 833-
          228-1900 is the Obligor of this Service Contract. The Obligor’s performance under this
          Contract is insured by an insurance policy issued by Plateau Casualty Insurance Company
          2701 N. Main St. Crossville, TN 38555 800-398-3632. If a Covered Repair is not paid within
                     O




          sixty (60) days after proof of loss has been filed, You may file a claim with Plateau Casualty
          Insurance Company at the address listed above.
                              VI




                                            CONTRACT INFORMATION
      COVERAGE
           ElementEP
                                SI




      DEDUCTIBLE PER VISIT     TERM MONTHS      TERM MILES              EXPIRATION DATE         EXPIRATION MILEAGE

      $100.00                          48            75,000                 04/04/2024               230,379
      VEHICLE SURCHARGES/OPTIONS
                                               O




      CONTRACT SALE DATE                            SERVICE CONTRACT PRICE
                                                NA




           03/06/2020                               $ 3789.00
      




                 AUTHORIZATION MUST BE OBTAINED FROM THE ADMINISTRATOR
                      BEFORE STARTING ANY TEARDOWN OR REPAIRS.
                                                                      L




                                PLEASE CALL 1-833-228-1900
                          FOR AUTHORIZATION AND INSTRUCTIONS.
      ELEP-0918
0-cv-00104-JFB-CRZ Doc # 1-2 Filed: 03/18/20 Page 4 of 18 - Page ID #

                                           AGREEMENT PERIOD
       Terms for coverage are measured from the Contract sale date and the Vehicle odometer mileage




                                PR
       reading at the time of sale. THIS SERVICE CONTRACT HAS A WAITING PERIOD OF ONE MONTH
       AND 1,000 MILES. During this waiting period, only the benefits listed under “TOWING
       BENEFIT/ROADSIDE SERVICE” will apply. Any breakdown that occurs during this waiting period will
       not be covered. This one month and 1,000 miles will be added to the end of the term listed above. This
       Contract begins on the Contract sale date and expires on the mileage or expiration date listed above,
       whichever occurs first. This Contract is non-renewable.




                                              O
                                          ADDITIONAL BENEFITS
       RENTAL CAR REIMBURSEMENT: If Your Vehicle sustains a Failure or Tire Failure resulting in a




                                                      VI
       Covered Repair, then You may qualify for rental car reimbursement for up to $30 per day, with a 5 day
       maximum, not to exceed $150 per occurrence. The VEHICLE must be retained overnight at the
       REPAIR FACILITY in order to qualify for rental coverage. Rental coverage is contingent on the labor
       time required to replace/repair Covered Components authorized by the Administrator. The



                                                                SI
       Administrator will use factory labor times or industry recognized flat-rate manuals to determine the
       required repair time. However, this time excludes the downtime waiting for parts or other delays beyond
       the control of the Licensed Repair Facility or the Administrator. The labor time necessary for rental



                                                                          O
       reimbursement is as follows: 1 to 8 hours = 1 day; 8.1 to 16 hours = 2 days; 16.1 to 24 hours = 3 days;
       etc. Your rental car benefits will not continue beyond the day the repairs are completed and You are
       notified of completion. All vehicles must be rented from a licensed auto rental facility.


                                                                                   NA
       TRIP INTERRUPTION: If You are more than 100 miles from Your home and Your Vehicle is in need
       of Emergency Repairs, then You may qualify for Trip Interruption benefits that include lodging and
       meal reimbursement for up to $75 per day, with a 3 day maximum, not to exceed $225 per occurrence.
       This benefit applies when a Licensed Repair Facility must keep Your Vehicle overnight to repair
       Your Vehicle, but it does not extend beyond the day the repairs are completed. For lodging and meal
       reimbursement, please save all receipts and contact the Administrator for instructions. Receipts must

                                                                                                  L
       be legible and verifiable. Handwritten receipts will not be accepted. The Trip Interruption benefit is only
       available where allowed by law.
      PR




       TOWING BENEFIT/ROADSIDE SERVICE: In the event Your Vehicle is disabled, Roadside Services
       will dispatch a service vehicle to Your location to assist You. In the event Your Vehicle is inoperable,
       Roadside Services will arrange to have Your Vehicle transported, once per claim, to the nearest
       Licensed Repair Facility for a maximum of $100 per occurrence.
       To obtain service for Towing/Roadside Assistance, You may contact 1-800-257-2205 or Matrix Warranty
                  O




       Solutions at 1-833-228-1900.
       Coverage: You are entitled to one (1) service per claim governed by one (1) paid service within 72-hours.
       Services available to You for a maximum of $100 per occurrence are towing; and roadside assistance
                          VI




       services for the following: a battery jumpstart; flat tire change; fuel delivery (You are responsible for the
       actual cost of the delivered materials); lockout (access to passenger compartment only).
       Reimbursement: This is not a reimbursement service.
       Service Provider Network: All roadside assistance services and benefits are administered by Brickell
                            SI




       Financial Services-Motor Club, Inc. d/b/a Road America Motor Club, located at 7300 Corporate Center
       Drive, Suite 601, Miami, Florida 33126.
                                              O
                                               NA




            AUTHORIZATION MUST BE OBTAINED FROM THE ADMINISTRATOR BEFORE
                                                                      L




                          STARTING ANY TEARDOWN OR REPAIRS.
             PLEASE CALL 1-833-228-1900 FOR AUTHORIZATION AND INSTRUCTIONS.
      ELEP-0918
0-cv-00104-JFB-CRZ Doc # 1-2 Filed: 03/18/20 Page 5 of 18 - Page ID #
                   OTHER IMPORTANT INFORMATION
           THIS CONTRACT IS NOT AN INSURANCE POLICY; IT IS A SERVICE CONTRACT BETWEEN YOU
           AND THE ADMINISTRATOR OBLIGOR. ANY CHANGE TO THE PREPRINTED TERMS AND




                                 PR
           CONDITIONS OF THIS CONTRACT IS INVALID AND OF NO FORCE OR EFFECT. IF ANY
           INFORMATION ON THIS CONTRACT IS IN ERROR, CONTACT THE SELLING COMPANY OR
           ADMINISTRATOR IMMEDIATELY. PURCHASE OF THIS CONTRACT IS NOT REQUIRED IN
           ORDER TO PURCHASE A VEHICLE OR TO OBTAIN VEHICLE FINANCING.
       




                                               O
       A. MAINTENANCE AND RECORDS
              To obtain the benefits provided by this Service Contract, You are required to provide
              maintenance to Covered Components at a Licensed Repair Facility in accordance with what is




                                                       VI
              recommended by the manufacturer of Your Vehicle. Proper documentation and verifiable receipts,
              from the original purchase date of your vehicle, for all maintenance and repairs may be required in
              the event of a claim. Receipts must reflect proper Vehicle documentation (i.e. year, make, and




                                                                SI
              model), complete Vehicle Identification Number, and the current mileage of the Vehicle.
              Handwritten receipts will not be accepted. Failure to provide proof of required maintenance may
              result in denial of coverage. The minimum requirement on oil and filter changes is every six (6)
              months or 5,000 miles, whichever comes first, or You must follow the maintenance schedules in



                                                                          O
              accordance with Your Vehicle’s manufacturer recommendations. In addition, YOU must maintain
              all other covered components (transmission flushes, lubrication, software updates and
              reprogramming, timing belt/chain, filters, etc.) Severe maintenance schedule may need to be

       B. WHAT IS COVERED                                                       NA
              followed if conditions apply as outlined in the VEHICLE owner’s manual.


              Only those items listed under the “Enhanced Powertrain Coverage” and “Tire Coverage” heading in
              this section are covered, subject to the terms and conditions of this Contract, and in accordance
              with the coverage, options, and surcharges indicated on the first page of this Contract.
              Enhanced Powertrain Coverage                                                      L
              Covered Components are categorized by related vehicle systems. If a Covered Component
      PR




              Fails during the term of this Contract, the Administrator will pay for the repair or replacement of
              the Covered Component, subject to the terms and conditions herein.
              ENGINE COMPONENTS: Cylinder Block and Cylinder Heads (only if damaged by internally
              lubricated parts); all internal Lubricated Parts of the Engine; Harmonic Balancer; Timing Gear;
              Timing Chain; Timing Belt and Water Pump. All internally lubricated parts of the Original Equipment
                     O




              Manufacturer (OEM) parts of the turbo/twin turbo/supercharger. The turbo/twin turbo/supercharger
              case is not covered.
              TRANSMISSION COMPONENTS: Transmission Case (only if damaged by internally lubricated
                            VI




              parts) and all internal Lubricated Parts of the Transmission; Torque Converter; Flywheel/Flex
              Plate and Vacuum Modulator.
              TRANSFER CASE COMPONENTS: Transfer Case (only if damaged by internally lubricated parts)
                              SI




              and all internal Lubricated Parts of the Transfer Case.
              DRIVE AXLE COMPONENTS: Drive Axle Housing (only if damaged by internally lubricated parts)
              and all internal Lubricated Parts of the Drive Axle; Drive Shafts; Universal Joints; Constant
                                               O




              Velocity Joints; Locking Hubs.
              AC/HEATING COMPONENTS (OEM or DEALER INSTALLED ONLY): Condenser; Compressor;
              Compressor Clutch; Evaporator; Accumulator Dryer; Expansion Valve; Condenser Fan; and
                                                NA




              Condenser Fan Motor.



              AUTHORIZATION MUST BE OBTAINED FROM THE ADMINISTRATOR BEFORE
                                                                     L




                            STARTING ANY TEARDOWN OR REPAIRS.
               PLEASE CALL 1-833-228-1900 FOR AUTHORIZATION AND INSTRUCTIONS.
       ELEP-0918
0-cv-00104-JFB-CRZ Doc # 1-2 Filed: 03/18/20 Page 6 of 18 - Page ID #
           COOLING COMPONENTS: Water Pump; Radiator; Cooling Fan; Cooling Fan Motor; Fan Clutch;
           and Coolant Recovery Tank.
           FUEL SYSTEM COMPONENTS: Fuel Delivery Pump; Fuel Injection Pump; Fuel Injectors; Fuel
           Tank, Metal Fuel Lines; Fuel Pressure Regulator; Fuel Sending Unit; Fuel Gauge; Air Control




                                PR
           Valve; Oxygen Sensors; MAF Sensor; Camshaft/Crankshaft Sensors; Electronic Fuel Injection
           Computer/Module.
           ELECTRICAL COMPONENTS: Alternator/Generator, A/C Blower Motor, Starter Motor; Starter
           Solenoid; Starter Drive; Horns; Windshield Wiper Motor; Windshield Washer Pump; Power
           Antenna Motor; Power Window Motors; Window Regulators; Power Door Lock Actuators; Power
           Trunk Release; and all Manually Operated Switches.




                                              O
           SEALS AND GASKETS: If you selected and paid the Seals and Gaskets surcharge as indicated
           on the first page of this Contract and Your Vehicle has less than 125,000 miles at the time this




                                                     VI
           Contract is sold, leaking seals and gaskets on any Covered Components listed above will be
           covered, subject to the terms and conditions herein. Minor loss of fluid or seepage is considered
           normal and is not considered a Mechanical Breakdown.
           HYBRID COMPONENTS: Hybrid Transaxle, Electronic Transmission, Inverter, Generator(s), and



                                                               SI
           Electronic Display Monitor.

           Tire Coverage



                                                                         O
           Coverage afforded under this Service Contract applies ONLY to the D.O.T. approved and
           manufacturer-specified tires on Your Vehicle at the time of delivery from the manufacturer. In the
           event of a Covered Tire Repair, any D.O.T. approved or manufacturer-specified replacement will



                                                                                 NA
           also be covered for the remainder of Your term. In the event of a Covered Tire Repair, the
           following stipulations apply:
           1.     Tire Repairs: The Administrator will reimburse You up to $20 (per tire per single visit) of
                   the Cost to repair Your tire.
           2.     Tire Replacement: The Administrator will reimburse You up to one hundred dollars


                                                                                                L
                   ($100.00) toward the Cost for each tire replacement per single visit, up to a maximum
                   aggregate per Contract term of four hundred dollars ($400.00). You must have more than
                   3/32” tread depth remaining to be eligible for reimbursement.
      PR




       C. LIMITS OF LIABILITY
           Our limit of liability for tire replacements will not exceed an aggregate amount of $400.00 for the
           term of this Contract. For all other repairs or replacements, Our liability per repair visit, under any
           circumstances, will not exceed the NADA “clean trade-in” value of the Vehicle immediately prior to
                    O




           Breakdown. The total of all benefits paid or payable under this Contract will not exceed the price
           paid for the Vehicle (excluding tax, title and license fees) by the original purchaser of this Service
           Contract. A copy of the Vehicle Bill of Sale may be requested for verification. Our liability for
                           VI




           incidental and consequential damages including, but not limited to personal injury, physical
           damage, property damage, loss of Vehicle use, loss of time, inconvenience and commercial loss
           resulting from the operation, repair, maintenance, or use of this Vehicle is expressly excluded.
                             SI




       D. WHAT IS NOT COVERED
           In accordance with the coverage indicated on the front page of this Service Contract, any
           part not specifically listed under the “WHAT IS COVERED” section is not covered. In
                                              O




           addition, this Service Contract does not cover the items under the “Enhanced Powertrain
           Coverage” and “Tire” headings listed in this section.
                                               NA




            AUTHORIZATION MUST BE OBTAINED FROM THE ADMINISTRATOR BEFORE
                                                                     L




                          STARTING ANY TEARDOWN OR REPAIRS.
             PLEASE CALL 1-833-228-1900 FOR AUTHORIZATION AND INSTRUCTIONS.
       ELEP-0918
0-cv-00104-JFB-CRZ Doc # 1-2 Filed: 03/18/20 Page 7 of 18 - Page ID #
           Enhanced Powertrain Coverage
           1. Any repair that has not received prior authorization from the Administrator. This
                exclusion does not apply to Emergency Repairs.
           2. The repair or replacement of any motor vehicle component that was not properly




                              PR
                operating in accordance with manufacturer’s specifications at the time this Service
                Contract was sold (i.e. pre-existing conditions).
           3. Any Vehicle with a branded title (e.g. salvage, junk, rebuilt, total loss, flood, fire, or
                gray market).
           4. Any Vehicle that has been repurchased by or had its price renegotiated with the
                manufacturer. Any Vehicle that has had the manufacturer’s warranty revoked, voided,




                                            O
                or cancelled; or any Vehicle that never came with a manufacturer’s warranty.
           5. The repair, modification, or replacement of any component that has not Failed, as
                defined by this Contract.



                                                    VI
           6. The repair, retrofit, or replacement of any component required for compliance by any
                local, state, or federal law or legislation.
           7. The gradual reduction in component performance through normal or excessive usage.



                                                              SI
                The repair or replacement of engine valves, valve guides, valve seals, and/or piston
                rings is not covered if the purpose of such repair(s) is simply to raise the compression
                of the engine, increase performance, or to reach acceptable oil consumption/burning.
           8. If any alterations have been made to Your Vehicle or You are using or have used Your


                                                                       O
                Vehicle in a manner not recommended by the manufacturer, including but not limited
                to, the failure of any custom or add-on part, all frame or suspension modifications,
                lift/lowering kits, the use of oversized tires or any tire that is not recommended by the


                                                                               NA
                original manufacturer or it creates an odometer/speedometer variance of greater than
                4%, trailer hitches. Also not covered are any emissions and/or exhaust systems
                modifications, engine modifications, transmission modifications, and/or drive axle
                modifications, which includes any performance modifications.
           9. Any Mechanical Breakdown covered by an insurance entity or any component with a

                                                                                              L
                warranty or “repairer’s guarantee” through a repair facility or when the responsibility
                for the repair is covered by an insurance policy, manufacturer and/or dealer customer
                assistance program, or any warranty from the manufacturer, such as extended drive
      PR




                train, major component or full coverage warranties, or a repairer’s guarantee/warranty
                (regardless of manufacturer’s or repairer’s ability to pay for such repairs). Further,
                Coverage under this Contract is similarly limited in the event of a Breakdown if the
                manufacturer has announced its responsibility through any means, including public
                recalls and factory service bulletins. Additionally, if an insurance entity, the
                   O




                manufacturer, or Licensed Repair Facility notifies You that they will monetarily
                participate in a repair that has been authorized and paid by Us, then We will exercise
                Our right to recover the respective amount.
                         VI




           10. Any Vehicle with an odometer that has been tampered with, altered, disconnected, or
                not maintained in working order. You may be required to provide an odometer
                statement at the time of sale of this Service Contract.
                           SI




           11. Any Mechanical Breakdown or Failure caused by (a) normal or excessive wear and tear;
                (b) Your failure to provide the proper maintenance to the failed part or parts; (c)
                overheating, regardless of the cause of overheating; (d) incorrect, contaminated, or
                inadequate amounts of coolant, lubricants, or fluids; (e) accidental loss or damage,
                                            O




                impact, collision or upset, falling missiles or objects, rust, corrosion, fire, theft, larceny,
                explosion, lightning, earthquake, wind storm, hail, water, flood, freezing, malicious
                mischief, vandalism, riot, or civil commotion; or (f) DRIVER NEGLIGENCE OR MISUSE,
                                             NA




                INCLUDING THE OPERATION OF AN IMPAIRED VEHICLE.
           12. Cosmetic damage or cosmetic related repairs (e.g. scratches, nicks, dents, or tears).


            AUTHORIZATION MUST BE OBTAINED FROM THE ADMINISTRATOR BEFORE
                                                                   L




                          STARTING ANY TEARDOWN OR REPAIRS.
             PLEASE CALL 1-833-228-1900 FOR AUTHORIZATION AND INSTRUCTIONS.
       ELEP-0918
0-cv-00104-JFB-CRZ Doc # 1-2 Filed: 03/18/20 Page 8 of 18 - Page ID #
           13. Body components or repairs related to the body of the Vehicle (e.g. bumpers, lenses,
                glass, paint, convertible or vinyl tops, sheet metal, outside ornamentation, frame or
                structural body parts, air or water leaks, wind noise, weather strips, squeaks or rattles,
                trim, upholstery, carpet, or mats).




                              PR
           14. Navigational systems, unless You selected and paid for the Luxury Electronics
                Package option at the time this Service Contract was sold, in which case only the
                factory-installed navigational system on Your Vehicle will be covered.
           15. The following, unless required in conjunction with a Covered Repair: upgrades,
                adjustments, alignments, oil, fluids, greases, lubricants, or refrigerant.
           16. Maintenance services and parts described in the manufacturer’s maintenance




                                            O
                schedule for Your Vehicle. NOTE: During the term of this Service Contract, it may
                become necessary to (a) replace spark/glow plugs and wires, emission control valves,
                timing belts, drive belts, distributor caps and rotors, and filters; (b) adjust belts,



                                                    VI
                ignition, transmission bands, or clutch system; (c) clean fuel and cooling systems, or
                remove sludge or carbon deposits; and (d) maintain or replace items not specifically
                covered under this Service Contract. These aforementioned services and



                                                             SI
                replacements are required because of normal wear and usage—they are Your
                responsibility. Costs for these services and parts are not covered by this Service
                Contract. If You purchased the Emissions Package, items listed under the “Emissions
                Package” in the Optional Coverage section will be covered.


                                                                       O
           17. Any expenses associated with shop supplies, materials charges (i.e. miscellaneous
                items not directly associated with a Covered Repair), hazardous waste charges,
                diagnosis time (where a Covered Mechanical Breakdown has not occurred), freight
                charges, or storage charges.

                                                                              NA
           18. Vehicles used for commercial towing, dump or refuse collection, hauling or towing
                loads weighing in excess of vehicle manufacturer’s specifications, taxi, livery, shuttle,
                rental, construction, racing or competitive driving, emergency services, or Vehicles
                equipped with a snow plow.

                is selected and paid at the time this Contract is sold.                      L
           19. Business Use Vehicles including UBER and LYFT, unless the Business Use surcharge

           20. Vehicles operated by more than one person or vehicles using multiple drivers over a
      PR




                period of time due to shift work.
           21. The repair or replacement of the following: (a) batteries and battery cables, including
                batteries and battery cables for Hybrid vehicles; (b) exhaust system components and
                catalytic converters; (c) shock absorbers; (d) fasteners, nuts, bolts, clips, screws; (e)
                fuses and bulbs; (f) safety restraint systems (including air bags); (g) brake linings, rotors,
                   O




                and drums; (h) sealed beams and LED or HID headlamp assemblies; (i) wiper blades,
                hoses, molded rubber, and rubber-like items; (j) clutch disc and linings, clutch pressure
                plate, clutch throw-out bearings, pilot bearings; (k) bent shift forks, stretched timing
                         VI




                chains; and (l) cellular phones.
           22. Any losses resulting from delays, labor strikes, loss of time, inconvenience, or other
                causes beyond the control of the Administrator or Licensed Repair Facility.
                           SI




           23. The repair or replacement of any Covered Component that has been damaged by a
                non-Covered Component or from an improper repair.
           24. The repair or replacement of any non-Covered Component damaged as a result of the
                Failure of a Covered Component.
                                            O




           25. Vehicles registered or needing repairs or replacements outside of the contiguous
                United States, Alaska, or Hawaii.
           26. Convertible top assemblies; television/VCR/DVD players; game centers; cumulative
                                             NA




                repair or replacement costs during the term of this Contract; audio/video equipment
                and audio/video accessories; all touch screen and/or voice activated accessories,
                including related display screens and heads up displays on windshields; electronic

            AUTHORIZATION MUST BE OBTAINED FROM THE ADMINISTRATOR BEFORE
                                                                  L




                          STARTING ANY TEARDOWN OR REPAIRS.
             PLEASE CALL 1-833-228-1900 FOR AUTHORIZATION AND INSTRUCTIONS.
       ELEP-0918
0-cv-00104-JFB-CRZ Doc # 1-2 Filed: 03/18/20 Page 9 of 18 - Page ID #
                transmitting/receiving devices; voice recognition systems; remote control consoles;
                security systems; and radar detection devices. If You purchased the Luxury
                Electronics Package, items listed under the “Luxury Electronics Package” in the
                Optional Coverage section will be covered.




                                PR
           27. Any component or part of a component that enables a Vehicle to be propelled by any
                source of power other than gasoline, diesel fuel, or E85 ethanol. In addition,
                components belonging solely to any of the following (unless otherwise stated in this
                document): Hybrid Vehicles, Plug-in Hybrid Vehicles, Electric Vehicles, Extended-
                Range Electric Vehicles, or Hydrogen-Powered Vehicles. The Hybrid Battery is not
                covered in any instance.




                                              O
           28. All Nissan CVT Transmissions regardless of model or year of manufacture.
           Tire




                                                      VI
           Stipulations noted under the “Enhanced Powertrain Coverage” heading in this section,
           “WHAT IS NOT COVERED,” also apply to Your Vehicle’s tires. In addition, the following tire-
           specific exclusions apply:




                                                               SI
           1.     Destruction or damage to a tire due to off-road Vehicle use, construction site use, or
                   an impact with an engineered obstruction in the highway or roadway (including, but
                   not limited to curbs).
           2.     Any repair or replacement due to dry-rot, cracking, or peeling of tread.
           3.

           4.
                   inflation.
                   Used, retread, or remanufactured tires.              O
                   Tires that prematurely fail because of overloading, improper loading, or improper


           5.

           6.

           7.
                                                                                NA
                   Tires that are not D.O.T. certified or that do not meet the specifications prescribed by
                   the manufacturer of the Vehicle listed in this Service Contract.
                   Any Tire Failure occurring when any portion of the tread depth on the failed tire is 3/32
                   of an inch or less.
                   Tires transferred from another vehicle.
       E. WHAT TO DO IF YOUR VEHICLE SUSTAINS A MECHANICAL BREAKDOWN
           OR A TIRE FAILURE                                                                  L
      PR




           1.     Take immediate action to prevent further damage to Your Vehicle. Any damage resulting
                   from continued operation of an impaired Vehicle will constitute failure to protect Your
                   Vehicle and will not be covered under this Service Contract.
           2.     You may deliver Your Vehicle to the Licensed Repair Facility of Your choice. However,
                   authorization must be obtained from the Administrator prior to any repair.
                    O




           3.     Present this Contract to the Licensed Repair Facility. The Administrator may also require
                   You to provide the Licensed Repair Facility with proof of all relevant maintenance as
                   expressed under “MAINTENANCE AND RECORDS”.
                           VI




           4.     Ensure that the Licensed Repair Facility contacts the Claims Department for instructions
                   prior to any repairs. The Claims Department can be reached at 1-833-228-1900 from 8:00
                   A.M. – 12:00 P.M. and 1:00 P.M. – 6:00 P.M. (CST) Monday – Friday. AUTHORIZATION
                   MUST BE OBTAINED FROM THE ADMINISTRATOR BEFORE STARTING ANY
                             SI




                   TEARDOWN OR REPAIRS.
           5.     If Emergency Repairs are required, deliver Your Vehicle to a Licensed Repair Facility and
                   have the necessary repairs performed at a reasonable and customary charge. On the next
                                              O




                   business day, report the repairs to the Administrator at 1-833-228-1900. The Administrator
                   will determine the reimbursement eligibility in accordance with the terms and conditions of
                   this Service Contract.
                                               NA




           6.     In all instances, if Your repair is a Covered Repair or Covered Tire Repair, then You are
                   required to pay the Licensed Repair Facility the deductible amount reflected on the first
                   page of this Contract. In addition, You are also required to pay for anything not authorized

            AUTHORIZATION MUST BE OBTAINED FROM THE ADMINISTRATOR BEFORE
                                                                    L




                          STARTING ANY TEARDOWN OR REPAIRS.
             PLEASE CALL 1-833-228-1900 FOR AUTHORIZATION AND INSTRUCTIONS.
       ELEP-0918
-cv-00104-JFB-CRZ Doc # 1-2 Filed: 03/18/20 Page 10 of 18 - Page ID
                  by the Administrator.
          7.     The amount authorized by the Administrator is the maximum amount that will be paid for
                  any repairs covered under the terms of this Contract. Any additional amount must receive
                  prior approval from the Administrator. Should a claim arise before this Contract is paid in




                               PR
                  full, the balance owed will be deducted from the claim payment.
      F. WHAT THE ADMINISTRATOR WILL DO WHEN A CLAIM IS REPORTED
          The Administrator will determine the extent of coverage, subject to the terms and conditions of
          this Contract. To that end, the Administrator will verify the Failure or Tire Failure with the
          Licensed Repair Facility, verify coverage, determine the Cost of the Covered Repair or Covered




                                             O
          Tire Repair subject to the terms, conditions, and limitations of this Contract, and authorize the
          claim. The claim is not approved unless authorization numbers are given to the Licensed Repair
          Facility.




                                                    VI
          NOTE: (1) At the sole discretion of the Administrator, Failed parts or Failed Tires may be
                replaced with new parts or tires, remanufactured parts or tires, or used parts or tires of like
                kind and quality.



                                                             SI
                (2) We reserve the right to inspect Your Vehicle to verify Failure(s) or Tire Failure(s). In
                addition, if a dispute arises between the Licensed Repair Facility and Us, We reserve the
                right to relocate Your Vehicle to a Licensed Repair Facility of Our choice. In the event
                the Administrator determines that a repair in question is not a Covered Repair or a


                                                                       O
                Covered Tire Repair, then You are responsible for any cost incurred.
      G. STATE SALES TAX

          repaired.
      H. DEFINITIONS
                                                                               NA
          The payment of sales tax on Covered Repairs or Covered Tire Repairs will be made in
          accordance with the regulations of the Taxing Authority in the state where Your Vehicle has been



          x ADMINISTRATOR: Matrix Warranty Solutions, Inc. 3100 McKinnon St., Suite 420, Dallas, TX
             75201.1-833-228-1900.
                                                                                             L
          x BUSINESS USE: Vehicles used primarily for profit, such as repair work, route work, service
             work, and delivery. Vehicles used for farm work or oil field work are included under this
     PR




             definition and are eligible for coverage if their primary use is transportation and not off-road
             work. Other examples include, but are not limited to floral delivery, cable TV repair, plumbing,
             vending machine services, catering, medical supply delivery, home repairs, and realty
             services.
          x COST: The customary and reasonable charges for the parts and labor necessary to repair or
                   O




             replace Covered Components or Covered Tires. Cost will not exceed the manufacturer’s
             suggested retail (list) price for parts and labor will be verified by the standard version of the
             following nationally recognized labor guide: Alldata. The labor rate must be authorized by the
                          VI




             Vehicle manufacturer for franchised dealers and cannot exceed the average retail rate
             charged by similar repair facilities in the same area. All charges are subject to the limits of
             liability, the terms and conditions of this Service Contract, and the Administrator’s approval.
          x COVERED BREAKDOWN or COVERED MECHANICAL BREAKDOWN: A Breakdown that
                            SI




             is covered by this Contract.
          x COVERED PART(S) and COVERED COMPONENT(S): Any part of the Vehicle listed herein
             as a Covered Part/Component and not excluded from coverage by this Service Contract.
          x COVERED REPAIR: A repair to a Covered Part/Component that is authorized by the
                                             O




             Administrator.
          x COVERED TIRE: A tire that that conforms to Vehicle manufacturer’s specifications and was
             D.O.T. approved at the time of sale, or any equivalent replacement tire on the Vehicle when it
                                              NA




             was delivered.
          x COVERED TIRE REPAIR: A repair to a Covered Tire that is authorized by the Administrator.


           AUTHORIZATION MUST BE OBTAINED FROM THE ADMINISTRATOR BEFORE
                                                                  L




                         STARTING ANY TEARDOWN OR REPAIRS.
            PLEASE CALL 1-833-228-1900 FOR AUTHORIZATION AND INSTRUCTIONS.
      ELEP-0918
-cv-00104-JFB-CRZ Doc # 1-2 Filed: 03/18/20 Page 11 of 18 - Page ID
            x EMERGENCY REPAIRS: Repairs made outside of Administrator’s business hours, which, if
               not performed, would impair the future operation of Your Vehicle, or render Your Vehicle
               inoperable or unsafe to drive.
            x FINANCE COMPANY: Any financial institution providing financing for the purchase of this
               Service Contract.




                               PR
            x LICENSED REPAIR FACILITY: Any automotive repair facility that has been licensed to
               perform automotive repairs by the state in which it operates.
            x LUBRICATED PART: A part that requires lubrication to function correctly.
            x MECHANICAL BREAKDOWN, BREAKDOWN, FAILURE, FAILS, or FAILED: The inability of
               any Covered Component(s) that has received proper maintenance, as prescribed by this




                                             O
               Service Contract, to function in the manner for which it was designed. This inability must be
               the result of defective material or faulty workmanship, not due to the gradual reduction in
               component performance through normal or excessive usage. In addition, a Failed part must




                                                     VI
               be outside the allowable tolerances prescribed by the manufacturer to be deemed a Failure.
               This is distinguished from Tire Failure, as defined in this section.
            x ROAD HAZARD: Potholes or debris on the surface of a road (such as nails, glass, rocks, or
               tree limbs) which may cause damage to your Covered Tire.



                                                               SI
            x SELLING COMPANY: The entity identified on the first page of this Contract from whom You
               purchased this Service Contract.
            x SERVICE CONTRACT or CONTRACT: This document in its entirety, which explains the



                                                                        O
               coverage and limitations afforded to You.
            x TIRE FAILURE or FAILED TIRE(S): The inability of any tire to function in the manner for which
               it was designed, either due to contact with a Road Hazard, a defect in materials, or faulty


                                                                                NA
               workmanship. This inability to function is not due to misuse or abuse, and specifically excludes
               normal and excessive wear and tear.
            x VEHICLE: The Vehicle identified on the first page of this Contract.
            x WE, US, OUR: Matrix Financial Services LLC., 3100 McKinnon St., Suite 420, Dallas, TX 75201, 1-
               833-228-1900.
            x YOU, YOUR, CONTRACT HOLDER, MY, and I: The person(s) whose name is listed as the


      I.
               purchaser(s) of this Service Contract.

            CANCELLATION AND RENEWAL
                                                                                               L
     PR




            CANCELLATION BY THE FINANCE COMPANY: You hereby authorize the Finance Company to
            cancel this Contract on Your behalf in the event: (1) Your Vehicle is repossessed, (2) Your
            Vehicle is declared a total loss, or (3) You default in Your obligations to the Finance Company. In
            addition, You authorize the Finance Company to be listed as a joint payee and to receive any
            refund in the event this Contract is cancelled.
                   O




            CANCELLATION BY THE ADMINISTRATOR: The Administrator may cancel this Contract for
            material misrepresentation or substantial breaches of contractual duties, conditions, or warranties,
                          VI




            or for non-payment of the Service Contract price.
            CANCELLATION BY THE CONTRACT HOLDER: You may cancel this Service Contract at any
            time by notifying the Selling Company or Administrator in writing. This notification must include
            this Service Contract. A notarized statement indicating the actual mileage (odometer reading) of
                            SI




            Your Vehicle on the date of the cancellation request may also be required.
            CANCELLATION PROVISIONS: If this Contract is cancelled within the first thirty (30) days from
            the Contract sale date and no claims have been filed, then You will receive a full refund. If this
                                             O




            Contract is cancelled after thirty (30) days past the Contract sale date or after a claim has been
            filed, then You will receive a pro rata refund less any claims paid under this Contract. Pro rata
            refunds are determined by multiplying the amount You paid for this Service Contract by the lesser
                                              NA




            of the following: (a) the number of covered days remaining on the Service Contract divided by the
            original number of covered days, or (b) the miles of remaining coverage under the Service


            AUTHORIZATION MUST BE OBTAINED FROM THE ADMINISTRATOR BEFORE
                                                                    L




                          STARTING ANY TEARDOWN OR REPAIRS.
             PLEASE CALL 1-833-228-1900 FOR AUTHORIZATION AND INSTRUCTIONS.
      ELEP-0918
-cv-00104-JFB-CRZ Doc # 1-2 Filed: 03/18/20 Page 12 of 18 - Page ID
          Contract divided by the original number of covered miles. A cancellation fee of $75 will be charged
          for all pro rata cancellations made by the Contract Holder. In all instances, if there is no Finance
          Company, the refundable amount will be paid to You. If there is a Finance Company, the
          refundable amount will be paid to the Finance Company.




                             PR
          NOTE: Transferred Service Contracts are not eligible for cancellation refunds. This Contract is
          non-renewable.

      J. TRANSFER OF VEHICLE OWNERSHIP
          If You sell Your Vehicle or if there is any change in the ownership of Your Vehicle, You may




                                           O
          request to transfer the remaining coverage of this Contract to the new owner. This request must
          be submitted within fifteen (15) days of the change in Vehicle ownership. You must notify the
          Administrator of the transfer of ownership in writing and must include the following: a transfer fee




                                                   VI
          of $50, the name and address of the new owner, and the mileage of the Vehicle at the time of
          transfer. The Administrator has the discretion to approve or reject your request to transfer
          coverage. Copies of all maintenance records showing oil changes and manufacturer’s required
          maintenance must be given to the new owner. The new owner must retain these records and the



                                                               SI
          Vehicle will still be subject to the maintenance requirements as specified in this Contract and by
          the Vehicle manufacturer. No handwritten receipts will be accepted.




                                                                      O
          This Contract may not be transferred more than once, may not be assigned to another vehicle,
          and may not be transferred to a new or used vehicle dealer or anyone other than an individual
          purchasing Your Vehicle for personal use. If You sell Your Vehicle, or if there is any change in

          Contract will terminate.
                                                           
                                                           
                                                                              NA
          the ownership of Your Vehicle without notifying the Administrator as outlined in this section, this




                                                           
                                                                                            L
     PR
                  O
                        VI
                          SI
                                           O
                                            NA




           AUTHORIZATION MUST BE OBTAINED FROM THE ADMINISTRATOR BEFORE
                                                                  L




                         STARTING ANY TEARDOWN OR REPAIRS.
            PLEASE CALL 1-833-228-1900 FOR AUTHORIZATION AND INSTRUCTIONS.
      ELEP-0918
-cv-00104-JFB-CRZ Doc # 1-2 Filed: 03/18/20 Page 13 of 18 - Page ID
     PAYMENT PLAN AGREEMENT

                                                             Payment Plan Provider provided by:
                                                             SING For Service, LLC d/b/a MEPCO




                                   PR
                                                             205 North Michigan Ave, Ste 2200, Chicago, IL 60601
                                                             Fax: 866-656-6518 Telephone 800-397-6767




                                                     O
      Purchaser:
      
      


                                                           VI
      Name: Nathen Day
      Address: 2315 S 143rd Ct Apt 17
      City/State/Zip: Omaha, NE 68144-2249
      Phone: 402-547-0181

                                                                    SI
                                                                              O
      Seller:
      
      
      Name: NATIONAL CAR CURE
      Address: 1665 Palm Beach Lakes Blvd., #
      City/State/Zip: West Palm Beach, FL 33401
      Phone: 800-261-0096
      Salesperson: Victoria Reyes
                                                                                       NA
           Payment Plan Terms                        (all dollar amounts are in U.S. dollars)
                                                                                                L
       PR




              Total Sales Price ................................ $ __________________
                                                                          3789.00

              Down Payment ................................... $ __________________
                                                                         195.00
              (Minimum 5% of Total Sales Price)
              Balance of Sales Price ..................... $ __________________
                                                                    3594.00
                    O




              Number of Payments............................ __________________
                             VI




                                                                        24

              Amount of Each Payment ................... $ __________________
                                                                   149.75
              (Balance of Sales Price divided by
                               SI




              Number of Payments)
              Payment Date (each month)................. __________________
                                                              04/06/2020
              (First due date no more than 30 days
                                                     O




              from sale date)

              Final Payment Date .............................. __________________
                                                                     03/06/2022
              (Date of last payment)
                                                      NA




    This Payment Plan Agreement (“Agreement”) is between Purchaser and SING For Service, LLC d/b/a Mepco
    (“MEPCO”), a Seabury Asset Management Company. Purchaser has purchased a service contract (“Contract”)
    from Seller that is issued by Administrator listed below (“Administrator”). This Agreement is entered into to
                                                                          L




    enable Purchaser to pay for the Contract pursuant to an installment payment program.


                                                               F1                                       FMEPCC26
-cv-00104-JFB-CRZ Doc # 1-2 Filed: 03/18/20 Page 14 of 18 - Page ID
        Year:      __________________________________
                    2007                                                             Contract #: _____________________
                                                                                                      $$PROVISIONAL
       Make:       __________________________________
                    SATURN                                                           Contract: _______________________
                                                                                                      Elementep
       Model:      __________________________________
                    AURA                                                             Administrator: __________________
                                                                                                      MATRIX




                                       PR
         VIN:      __________________________________
                    1G8ZS57N07F302454                                                Contract and Payment Plan
        Term:      ___________
                    48         Odometer:_____________
                                          154,379                                    Effective Date: __________________
                                                                                                      03/06/2020

    Refer to the Contract for the terms and conditions regarding the Contract.




                                                      O
    In consideration of Purchaser being afforded the opportunity to pay for the Contract under the installment payment
    program, the Purchaser and MEPCO acknowledge and agree as follows:
    Purchaser has paid to Seller for its account in cash the down payment disclosed under “Payment Plan Terms” towards




                                                               VI
    the Total Sales Price of the Contract. The Balance of Sales Price shall be paid by Purchaser to MEPCO. Subject to
    the Cancellation provisions on Page F3 hereof, Purchaser promises to pay MEPCO, the Balance of Sales Price in
    accordance with the payment method selected by Purchaser from the options set forth below.


                                   Authorization for Credit Card Payment

                                                                            SI
      The Balance of Sales Price may be paid by Purchaser through, and Purchaser hereby authorizes MEPCO to make, the




                                                                                       O
      applicable number of consecutive monthly charges to Purchaser’s credit card account listed below, in the amounts and on
      the dates disclosed under the Payment Plan Terms, until such time as the Balance of Sales Price, together with the
      applicable charges described on page F3 hereof (the “Applicable Charges”), are fully paid, or until such time as MEPCO
      has received written notification of termination (“Credit Card Payment Termination Notice”) from Purchaser in time to allow
      reasonable opportunity to act on it.

                *************2783
                  Credit Card Number
                                                                 02/24
                                                           Expiration Date (MM/YY)
                                                                                              NA              Visa
                                                                                                            Type of Card

       I authorize charges to my credit card account for payment of the Balance of Sales Price together with all Applicable
       Charges in accordance with this Agreement.

    PURCHASER SHALL HAVE THE RIGHT, AT ANY TIME, TO CANCEL THE CONTRACT BY NOTICE TO MEPCO
                                                                                                               L
       PR




    (“Termination Notice”) OR BY NONPAYMENT. PURCHASER SHALL HAVE NO OBLIGATION TO MAKE ANY INSTALLMENT
    PAYMENTS AFTER CANCELLATION. Subject to the Cancellation provisions on Page F3 hereof, unless MEPCO shall
    previously have received a Bill Termination Notice, (i) a late payment fee may be imposed in the amount of the lesser of 5% of
    the late payment or $5.00 in respect of any payment not received by MEPCO within five days of the scheduled Payment Date
    therefor (the “Late Charge”), and (ii) in the event that any scheduled payment is not made on or before the scheduled Payment
    Date, as provided in the Payment Plan Terms above, MEPCO is authorized by Purchaser (without notice thereof to Purchaser)
                       O




    to direct Administrator or Seller to cancel Purchaser’s Contract and this Agreement at any time for nonpayment. Purchaser
    hereby assigns to MEPCO all of Purchaser’s right, title and interest in and to the Contract, including Purchaser’s rights to cancel
    the Contract, receive all unearned and refund amounts under the Contract and Purchaser’s right to make a direct claim for
                                VI




    indemnity against the Insurance Company. Purchaser represents to MEPCO that Purchaser’s decision to purchase the Contract
    from Seller under the payment program did not result in Seller charging Purchaser a different Total Sales Price for the Contract
    than Purchaser would have paid if Purchaser had decided instead to pay the purchase price of the Contract in full at the time
    this Agreement was executed. The content and format of this Agreement have been adopted to provide Purchaser with
                                  SI




    important information in a clear and familiar form, and their use does not imply that any particular federal or state law relating to
    lending or installment sales is applicable to this Agreement or the transaction it contemplates. IF YOU FAIL TO MAKE ANY
    PAYMENT WHEN DUE, YOUR CONTRACT WILL BE CANCELLED.
    By signing below, I agree I have had the opportunity to review, accept, and correct any errors contained in this Agreement.
                                                      O




    տ Purchaser understands that the personal information regarding Purchaser that is provided by Purchaser in connection with this
    Agreement will not be used or shared with any other party other than for the purpose of providing the services required by this
    Agreement and the Contract and as required or permitted by applicable law.
                                                       NA




    ________________________________________________
      PER PHONE                                                     ց This Agreement sets forth the terms and conditions of the
    PURCHASER                                                         payment plan authorized by Purchaser by phone or other
     03/06/2020
    ____________________                                              electronic means. See page F3 for instructions to cancel.
    DATE
                                                                        See page F3 for additional terms and conditions
                                                                                     L




                                                                     F2                                                    FMEPCC26
-cv-00104-JFB-CRZ Doc # 1-2 Filed: 03/18/20 Page 15 of 18 - Page ID
     PAYMENT PLAN AGREEMENT
    PROMISE TO PAY: In consideration of the sale of the Contract to Purchaser, Purchaser promises to pay to MEPCO, the
    Balance of Sales Price and all Applicable Charges shown under Payment Plan Terms, subject to the provisions of this
    Agreement. Purchaser shall not have any right to reduce any amount owed to MEPCO pursuant to this Agreement for




                                    PR
    any reason whatsoever.
    CANCELLATION: Purchaser has the right to cancel this Agreement at any time. Purchaser may cancel this Agreement
    at any time by (i) electing not to make the next payment due pursuant to this Agreement or (ii) sending MEPCO a
    Termination Notice. In the event that (a) Purchaser elects not to make the next payment due pursuant to this
    Agreement, (b) MEPCO receives a Termination Notice or (c) an Event of Default occurs hereunder, MEPCO may
    cancel the Contract and this Agreement. After the effective date of Cancellation, Purchaser shall have no further




                                                   O
    obligation to make installment payments under this Agreement. IMPORTANT: Cancelling this Agreement does not
    immediately cancel your Contract; It only cancels your payment plan. Coverage under your Contract will
    eventually be cancelled (in accordance with the terms of this Agreement) based on your nonpayment. However,




                                                            VI
    you should contact the Seller or Administrator in order to immediately cancel your Contract. Purchaser hereby
    assigns to MEPCO all of Purchaser’s right, title and interest in and to the Contract, including Purchaser’s rights to receive
    all unearned and return amounts and to assert any rights to reinstate the Contract and all proceeds thereof, and
    Purchaser’s right to make a direct claim for indemnity against the Insurance Company. In the event that Purchaser



                                                                      SI
    has made total payments to MEPCO in excess of the portion of the Total Sales Price plus Applicable Changes earned
    through the date of cancellation, Administrator or Seller shall refund the amount of such excess to Purchaser.
    POWER OF ATTORNEY: Following any default hereunder, and subject to the Cancellation provisions above, Purchaser



                                                                                O
    hereby irrevocably appoints MEPCO as its true and lawful attorney-in-fact, only for the limited purposes related to
    this Agreement set forth in the following sentence until all amounts payable hereunder are paid in full. MEPCO shall
    have full power under this power of attorney to (i) cancel the Contract, (ii) receive, demand, collect or sue a n y p a r t y


    further the purposes of this Agreement.
                                                                                         NA
    for any amounts relating to the Contract, (iii) endorse or execute in Purchaser’s name all checks issued and all
    other documents or instruments relating to the Contract, and (iv) take such other actions as are reasonably necessary to

    APPLICABLE CHARGES: If any payment due hereunder is more than five days late, and except as prohibited by
    applicable law, Purchaser agrees to pay MEPCO the Late Charge. Nothing herein shall be considered to waive any
    default hereunder or to grant any grace period with respect to any default for failure to make any payment on the

                                                                                                         L
    Payment Date. Notwithstanding anything herein to the contrary, in the event that any scheduled payment is not made on
    or before the Payment Date, MEPCO may, in its sole discretion, direct Administrator or Seller to cancel the Contract
       PR




    and this Agreement at any time for nonpayment. Except as prohibited by applicable law, Purchaser agrees to pay to
    MEPCO a fee of $25 for each check or each debit that is dishonored by Purchaser’s bank. Purchaser consents to the
    payment of all of the Applicable Charges in accordance with the Payment Option selected.
    DEFAULT PAYMENT OPTION: If Purchaser fails to select a Payment Option, Purchaser shall be deemed to have
    selected a Monthly Bill.
                      O




    PREPAYMENT: Purchaser shall have the right to prepay the entire unpaid Balance of Sales Price at any time, without
    penalty or discount.
    DEFAULT: If (i) Purchaser fails to make any payment due hereunder or comply with any other provision hereof, (ii)
                              VI




    Purchaser becomes the subject of any voluntary or involuntary bankruptcy proceedings, (iii) Purchaser has a receiver or
    trustee appointed for it or its property, or (iv) Purchaser makes an assignment for the benefit of its creditors or admits in
    writing that it is unable to pay its debts as they become due, an “Event of Default” shall be deemed to have occurred.
    Upon the occurrence of an Event of Default, MEPCO shall have the right to take such actions as are available to
                                SI




    MEPCO hereunder at law or in equity. MEPCO shall be entitled to reimbursement for reasonable attorneys’ fees and
    costs in enforcing MEPCO’s rights hereunder.
    RELEASE: Purchaser hereby releases and discharges MEPCO from any liability for damages with respect to any
                                                   O




    action taken following an Event of Default by Purchaser and shall indemnify and hold MEPCO harmless from any
    liabilities, claims, damages or causes of action in connection with any such action by MEPCO.
    PAYMENT AFTER CANCELLATION: Any payment made by Purchaser after the effective date of cancellation (or after a
                                                    NA




    notice of cancellation is mailed to Purchaser) will not result in a reinstatement of the Contract but will be applied to
    Purchaser’s outstanding obligations, if any, under this Agreement. Neither the acceptance nor the application of any
    such payments shall constitute an undertaking by MEPCO to take steps to attempt to reinstate such Contract or
    constitute a waiver of any Event of Default hereunder.
    ACCEPTANCE, RATIFICATION, ACCURACY: This Agreement shall be considered accepted by Purchaser and
    MEPCO upon the payment of the down payment and is effective as of Effective Date of Contract. Purchaser agrees that
                                                                           L




    MEPCO shall have the authority to revise this Agreement to insert any provision omitted (including but not limited to the

                                                                F3                                                 FMEPCC26
-cv-00104-JFB-CRZ Doc # 1-2 Filed: 03/18/20 Page 16 of 18 - Page ID
   due date of the first installment) upon written notice to Purchaser. In addition, if the total payments due hereunder are
   increased due to underwriting considerations, MEPCO shall have the right, upon receipt of Purchaser’s written
   authorization, to revise dollar amounts on the face of this Agreement. Any change by Purchaser (by way of deletion,
   modification, supplementation or otherwise), to any portion of this Agreement shall render the Agreement voidable, at
   MEPCO’s option.
   ASSIGNMENT: MEPCO may, with or without notice to Purchaser, assign or pledge its rights, title and interest in, to and
   under this Agreement and the power of attorney herein described. Upon written notice from any such assignee,
   Purchaser shall make all payments to such assignee without defense, offset or counterclaim.
   AGENTS OF SING For Service, LLC d/b/a MEPCO; AUTHORITY: Pursuant to one or more powers of attorney,
   MEPCO will, from time to time, appoint one or more third parties as its agent to take certain actions on its behalf in
   connection with this Agreement. The Purchaser is entitled to rely upon actions taken and statements made by such
   agents on behalf of, and in the name of, MEPCO to the same extent as if MEPCO had taken such actions or made such
   statements in its own name.
   LIMITED RESOURCE COVENANT: The Purchaser understands and agrees that: (i) Mepco’s obligations are solely the
   obligations of Mepco and of no other Person, payable at any time only to the extent funds are available to Mepco, (ii) to
   the extent funds at any time are not available to Mepco to pay such obligations, any claims relating thereto shall not
   constitute a claim against Mepco but shall continue to accrue; (iii) the payment of any claim (as defined in Section 101 of
   Title 11 of the Bankruptcy Code) is expressly subordinated to the payment in full of all of Mepco’s outstanding obligations
   to its lenders and the administrative agent; and (iv) prior to the date that is one year and one day after the payment in full
   of all of Mepco’s outstanding obligations, the Purchaser will not institute against, or join with any other Person in
   instituting against, Mepco any bankruptcy, reorganization, insolvency or liquidation proceedings or similar proceeding
   under the laws of the United States or any state of the United States.
   WAIVERS, REMEDIES, ENTIRE AGREEMENT: MEPCO’s failure to require strict performance of any provision hereof
   or to exercise any of its rights hereunder, shall not be construed as a waiver or relinquishment of any future rights under
   such provision, but the provision shall continue and remain in full force and effect. The exercise of any rights or
   remedies by MEPCO under this Agreement is cumulative and shall not preclude MEPCO from exercising any other right
   or remedy it may have hereunder or at law. Each provision hereof shall be interpreted in such manner as to be
   effective and valid under applicable law. If any provision hereof is held to be unenforceable or invalid under applicable
   law, the unenforceability or invalidity of such provision shall not impair the validity or enforceability of the remaining
   provisions hereof. Time is of the essence in this Agreement.
   MANDATORY ARBITRATION: MEPCO and Purchaser mutually agree that (i) any one of them has the right to elect to
   resolve by binding arbitration:
   any claim, dispute or controversy (whether in contract, tort or otherwise, whether pre-existing, present or future, and
   including statutory, common law, intentional tort, and equitable claims) arising from or relating to this Agreement; (ii) if
   arbitration is chosen, it will be conducted with the American Arbitration Association (the “AAA”) pursuant the AAA’s
   Commercial Arbitration Rules: (iii) THERE SHALL BE NO AUTHORITY FOR ANY CLAIMS TO BE ARBITRATED ON
   A CLASS ACTION BASIS; (iv) AN ARBITRATION CAN ONLY DECIDE MEPCO’S OR PURCHASER’S
   CLAIM(S) AND MAY NOT CONSOLIDATE OR JOIN THE CLAIMS OF OTHER PERSONS WHO MAY HAVE SIMILAR
   CLAIMS; (v) ANY SUCH ARBITRATION HEARING WILL TAKE PLACE IN THE BOROUGH OF MANHATTAN, CITY
   OF NEW YORK, NEW YORK; (vi) Purchaser hereby waives any objection which it may now or hereafter have based
   on venue and/or forum non conveniens of any such arbitration; and (vii) this Agreement is made pursuant to a
   transaction involving interstate commerce, and shall be governed by the Federal Arbitration Act.
   GOVERNING LAW AND VENUE: This Agreement shall be governed by and construed in accordance with the laws of
   the State of New York without regard to applicable conflict of law principles. Purchaser hereby unconditionally and
   irrevocably waives any claim to assert that the law of any other jurisdiction governs this Agreement or the Contract.
   Any legal suit, action or proceeding against MEPCO arising out of or relating to the Agreement or the Contract
   may only be instituted in Federal or State Court in the State of New York, Borough of Manhattan, City of New York, New
   York. Purchaser hereby waives any objection which it may now or hereafter have based on venue and/or forum
   non conveniens of any such suit, action or proceeding and Purchaser hereby irrevocably submits to the jurisdiction
   of any such court in any such suit.
   WAIVER OF CLASS ACTION: PURCHASER HEREBY WAIVES ANY RIGHT TO BRING ANY LEGAL ACTION OR
   PROCEEDING WITH RESPECT TO THIS AGREEMENT, THE CONTRACT OR ANY MATTER ARISING IN
   CONNECTION THEREWITH ON A CLASS ACTION BASIS.
   WAIVER OF JURY DEMAND: PURCHASER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
   TRIABLE OF RIGHT BY JURY WITH REGARD TO THIS AGREEMENT, THE CONTRACT OR ANY OTHER ACTION
   ARISING IN CONNECTION HEREWITH OR THEREWITH. MEPCO IS HEREBY AUTHORIZED TO FILE A COPY OF
   THIS PARAGRAPH IN THE EVENT OF ANY SUCH PROCEEDING.

                                                                F4                                                 FMEPCC26
-cv-00104-JFB-CRZ Doc # 1-2 Filed: 03/18/20 Page 17 of 18 - Page ID




                   PR
                            O
                                 VI
                                       SI
                                            O
                   This page left intentionally blank.

                                                 NA
                                                         L
     PR
             O
                 VI
                   SI
                            O
                             NA
                                          L
                                              0 - ncc-matrix - ELEEP - 3
                                              NATIONAL CAR CURE
                                              1665 Palm Beach Lakes Blvd., #215
                                                                                  PR
                                              West Palm Beach, FL 33401
                                                                           O




3 - ncc-matrix - Print Date: 03/06/2020
                                                         VI                                                             PR
                                                           SI
                                           O                                                                        O
                                                                                  NATHEN DAY
                                                                                  2315 S 143RD CT APT 17
                                            NA                                                                 VI
                                                                                  OMAHA NE 68144-2249
                                          L                                                                O
                                                                                                            SI
                                                                                               NA
                                                                                           L
                                                                                                                             -cv-00104-JFB-CRZ Doc # 1-2 Filed: 03/18/20 Page 18 of 18 - Page ID
